Citation Nr: 1538568	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-36 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a dental condition.

2. Entitlement to service connection for residuals of a left foot injury, to include bunion.

3. Whether new and material evidence has been received to reopen a claim of service connection for a right foot injury (previously characterized as a right toe condition).

4. Entitlement to service connection for a right foot injury (previously characterized as a right toe condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, and September 2011 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  

As a matter of background, the issue of service connection for a dental condition came before the Board in October 2012 at which time the Board remanded the case so that the Veteran could be afforded a VA examination in connection with his claim.  In that remand, the Board also noted that the issues pertaining to the Veterans claims for right and left foot conditions were not before the Board at that time as the RO had yet to issue a Statement of the Case in those matters.  The Veteran subsequently perfected an appeal of those issues, and they are currently before the Board.  

In September 2012, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been prepared and is associated with the Veteran's claims file.  

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a dental condition, and for a right and left foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1. In June 2009, the RO denied service connection for a right foot condition; the Veteran did not appeal that decision, thus, it became final.  

2. Evidence associated with the claims file since the June 2009 rating decision is not cumulative or redundant of  evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right foot condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a right foot condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  To the limited extent that this decision reopens a previously denied claim for service connection, given the positive outcome of the below decision, a discussion of VA's duty to notify and assist is not necessary at this time.

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Court) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

In this case, the Veteran is seeking to reopen a claim for service connection.  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

In June 2009, the RO issued a rating decision in which it denied service connection for a right big toe condition.  Specifically, it noted that VA outpatient treatment reports noted complaints of increased deformity and pain from a bunion on the right foot, but that the reports did not relate that condition to complaints to military service.  It also considered a statement submitted in March 2009, by the Veteran detailing an incident in Vietnam where he dropped a large ammunition box on his toes.  He alleged that he went to sick-call but because his toes were only bruised, they were not treated at that time.  The Veteran did not appeal the decision denying service connection, and it became final.  

In February 2011, the Veteran submitted a claim for a bilateral foot injury with residuals, which the RO interpreted to be a claim to reopen the previously denied right toe condition.  Here, the Board notes that, inasmuch as the Veteran's February 2011 claim for a bilateral foot condition qualifies as a petition to reopen the previously denied claim, that only applies so far as the right foot is concerned; the left foot constitutes a new and separate claim that does not require new and material evidence analysis.  

In August 2011, the RO de facto reopened the claim when it afforded the Veteran a VA examination of his feet.  The Veteran was given a diagnoses pes planus and hallux valgus deformity, bilaterally, and prior surgery of both feet.  The examiner stated that it was less likely than not that the Veteran's present foot problems are directly related to his military service.  In support of this, the examiner stated that even though the Veteran was able to recount the injury he sustained in service, there was no medical documentation available that it ever occurred.  

In addition to the VA examination, the Veteran submitted a record from a VA podiatrist, dated February 2, 2011, that stated that it was more likely than not that the incident in Vietnam, as recounted by the Veteran, caused the Veteran's feet to develop symptomatic bunions, resulting in the need for a bunionectomy.   

In September 2011 the RO issued its rating decision in which it stated that the evidence of record is not new or material.  The Board disagrees.

After a careful review of the record, the Board is satisfied that the February 2011 VA treatment note alone is new and material sufficient to reopen the previously denied claim for a right foot condition.  That evidence, is new in that it was not associated with the claims file at the time of the previous denial.  It is material because it relates to an unestablished fact necessary to substantiate the claim, namely, that there is a connection between the Veteran's active service and his present disability.  In fact, in its previous denial, the RO stated that the evidence did not establish a medical nexus- thus, this evidence relates to that unestablished fact.  At the very least, it triggers the duty to assist, as will be addressed in more detail in the below remand.  Accordingly, the Board finds that new and material evidence has been associated with the claims file and the claim for service connection for a right foot condition is reopened.


ORDER

The claim of service connection for a right foot condition is reopened; to this limited extent, the appeal is granted.  
REMAND

Once VA undertakes the effort to provide a VA examination, even if not statutorily obligated to do so, it must ensure that it provides an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations, and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Concerning the Veteran's claim for service connection for a dental condition.  In October 2012, the Board issued a remand so that the Veteran could be afforded a VA examination in connection with his claim.  As part of that examination, the examiner was requested to opine as to whether the Veteran had sustained any bone loss as a result of trauma or disease such as osteomyelitis.  

In November 2013, the Veteran was afforded a VA dental examination.  In the resulting report, the examiner stated that the Veteran suffered a dental injury to teeth #7, 8, 9, and 10, due to trauma sustained during active service.  However, the examiner did not comment on whether any bone loss could be found.  In December 2013, the examiner issued an addendum opinion in which he stated that there was "very, very minor bone loss due to trauma if any."  He then states that there was no bone loss secondary to the injury from the trauma.  

In its prior remand, the Board discussed how VA compensation is only available for certain types of dental and oral conditions.  Specifically, covered conditions include loss of teeth due to bone loss of the body of the maxilla or mandible due to trauma or diseases such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2014).  Otherwise, service connection for purposes of receiving outpatient dental services may be available, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2014).  In light of this limitation on service connection for dental and oral conditions, the Board finds that the VA dental examination in November 2013 was inadequate.   

First, the Board notes that the opinion is ambiguous as it first states that there is minor bone loss, and then states that there is none.  Additionally, the Board notes that the examiner failed to provide a reasoned medical explanation for how he came to this conclusion, particularly in light of the fact that the initial examination report indicates that no imaging studies or procedures were performed as part of the Veteran's examination.  Ultimately, the Board is unable to state with any certainty whether the Veteran did or did not sustain bone loss as a result of his in-service dental trauma.  Accordingly, the Board finds that the Veteran must be provided with an adequate examination that fully assesses his dental condition.

With regard to the new claim for a left foot disability, and the reopened claim for a right foot disability, competent lay testimony includes testimony such as that which was actually witnessed and observed, and is within the realm of personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Specifically, a lay person is competent to report observable symptomatology of an injury or illness.  Barr, 21 Vet. App. at 307-08.  

In the instant case, the Veteran was afforded a VA examination of his feet in August 2011.  In the resulting report, the examiner opines against an etiological link between the Veteran's clear testimony regarding an injury that was sustained in service when an ammunition box was dropped on his feet, resulting in bruising, and his present foot conditions.  In support of this, the examiner states that there is no service medical records documenting that this incident ever occurred.  However, given the nature of the injury and symptoms described, the Board is satisfied that the Veteran is competent to provide testimony regarding that in-service injury.  Further, while the examiner states that this particular mechanism of injury is unlikely to be the primary cause of the Veteran's present condition, there is no discussion of how that opinion was reached which the Board may rely upon in rendering a decision in these claims.  Thus, on appeal, the Veteran should be afforded a new VA examination of his bilateral foot conditions that is adequate.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a dental examination to assess the present severity of the Veteran's dental disability.  The claims file and a copy of this remand must be provided to the examiner for review prior to completion of the examination.  All indicated studies, tests and evaluations necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

The VA examiner is requested to comment on the Veteran's current dental disabilities.  Here the Board recognizes that the prior examination has established that the Veteran has a loss of teeth due to in-service trauma.  Rather, the examiner is requested to state whether the Veteran has sustained any loss of teeth due to bone loss of the maxilla or the mandible due to trauma or disease such as osteomyelitis.  The examiner should also provide a detailed description of the Veteran's dental conditions, including any treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease.  

A clear rationale for all opinions must be provided and supported by citation to evidence of record, medical treatise evidence, and known medical principles.

3.  The agency of original jurisdiction shall schedule the Veteran for an examination of his bilateral foot condition.  The claims file and a copy of this remand must be provided to the examiner for review prior to completion of the examination.  All indicated studies, tests and evaluations necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

The examiner should conduct a thorough examination of the Veteran and provide a diagnosis for any foot disabilities found.  Thereafter, for each diagnosed condition, the examiner is requested to state whether it is at least as likely as not that the Veteran's condition is etiologically linked to the Veteran's active service, to include the incident with the dropped ammunition box, as recounted by the Veteran.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


